DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 15 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6, 15 and 20 contains the trademark/trade name InfiniBand.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a protocol and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 9,842,075).

	Referring to claims 1 and 18, Davis discloses an apparatus (fig. 5, system) comprising:
	a network adapter (fig. 5, PCIe endpoint card 520) comprising:
	a first Peripheral Component Interconnect Express PCIe port (fig. 5, PCIe endpoint 525a; 33:49-55, PCIe port), wherein the first PCIe port comprises first protocol circuitry (fig. 4, controller 430) to implement a first multi-lane link (fig. 4, PCIe connection 540a) compliant with a PCIe-based protocol, the first multi-lane link comprises a number of lanes (27:50-56, PCIe x8), and the number of lanes comprises eight lanes; and
	a second PCIe port (fig. 5, PCIe endpoint 525b), wherein the second PCIe port comprises second protocol circuitry to implement a second multi-lane link (fig. 5, PCIe connection 540b) compliant 
	wherein the first and second PCIe ports are to connect the network adapter to computing devices (fig. 5, host computing system 500), the first PCIe port connects the network adapter to a first processor socket (fig. 5, PCIe root complex 535a) of the computing device via the first multi-lane link, and the second PCIe port connects the network adapter to a second processor socket (fig. 5, PCIe root complex 535b) of the computing devices via the second multi-lane link.

	As to claims 2 and 13 Davis discloses the apparatus of claim 1, wherein the network adapter comprises circuitry to: identify data from a network (fig. 6B, network interface 635); and determine whether to send the data over the first PCIe port or the second PCIe port (fig. 6B, mux module 640).

	As to claim 3, Davis discloses the apparatus of claim 2, wherein the circuitry is to identify attributes of the data and send the data over the first PCIe port or the second PCIe port based on the attributes (23:38, route packets back to host interface modules 665).



	As to claims 5, 14 and 19, Davis discloses the adapter of claim 4, wherein the third port coupled to the network via Ethernet (6:43-47, Ethernet).

	As to claims 6, 15 and 20, Davis discloses the adapter of claim 4, wherein the third port coupled to the network via InfiniBand (39:65-40:9, other network interfaces).

	As to claim 8, Davis discloses the adapter of claim 1, wherein the first PCIe port comprises sixteen lanes and the second PCIe port comprises sixteen lanes (25:47-50, PCIe x16).

	As to claims 9 and 16, Davis discloses the apparatus of claim 1, wherein the computing device comprises a particular computing device (fig. 5, host computing system 500) and the first and second sockets are sockets (fig. 9, multi-socket host machine 910) of the same particular computing device.



	As to claim 11, Davis discloses the apparatus of claim 1, wherein the PCIe-based protocol comprises a PCIe Generation 3 protocol (7:13-19, PCIe Gen3 x8) and each of the first and second PCIe ports supports a data rate of 8 gigatransfers/second GT/s.

	As to claim 12, Davis discloses the apparatus of claim 1, wherein the PCIe-based protocol comprises a PCIe Generation 4 protocol (7:13-19, such as PCIe Gen3 x 16) and each of the first and second PCIe ports supports a data rate of 16 GT/s (note: Gen3 x16 is 32GB/s).

	As to claim 21, Davis discloses the system of claim 18, wherein the first socket and the second socket respectively connect the first processor and the second processor to a board (fig. 5, endpoint card 520).



	As to claim 23, Davis discloses the system of claim 22, wherein the inter-processor bus is based on an UltraPath Interconnect UPI protocol (19:32-35, point-to-point interconnect).

	As to claim 24, Davis discloses the system of claim 18 comprising a server (fig. 5, system), wherein the server comprises the first processor device (fig. 5, processor 530a), the second processor device (fig. 5, processor 530b), and the network adapter (fig. 5, endpoint card 520).
	
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 11,151,065 discloses multiple PCIe lanes between host and storage via sockets.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182